DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the prior art cited in IDS (see the PCT Written Opinion cited in IDS) teaches non-destructive inspection system for inspecting a state of an inspection object using neutrons, the system comprising: an emitter capable of emitting neutrons; a detecting unit movable relative to the inspection object, the detecting unit being configured to detect neutrons produced via the inspection object among neutrons emitted from the emitter; and an arithmetic unit configured to generate information on the inspection object from information detected by the detecting unit, the detecting unit including a collimator and a neutron detector integrated together, the collimator having a wall defining a through passage, the wall being made from a material that absorbs the neutrons produced via the inspection object, the neutron detector being capable of detecting neutrons that have passed through the collimator, the arithmetic unit generating information related to a position and composition of the inspection object, based on information on the neutrons detected by the neutron detector, positional information indicating the position of the detecting unit.
GB 2391734 teaches a position detector for the sensor head in Fig. 1.
However, the prior art of record fails to teach or reasonably suggest:
a position and posture detector capable of detecting a position and a posture of the detecting unit; and posture information indicating the posture of the detecting unit, the positional information and the posture information being detected by the position and posture detector.
With respect to independent claim 10, because of the same allowable subject matter as in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884